DETAILED ADVISORY OFFICE ACTION
The Examiner’s Comment
The proposal amendment would overcome the combined prior art Kusase and Horiguchi, as applied in the Final Office Action, issued on 4/5/2022.  However, proposal amendment introduces new issues that require new search/consideration. The Examiner found a prior art ref related to the proposal added limitations as following:

    PNG
    media_image1.png
    574
    987
    media_image1.png
    Greyscale

JP 58068517 teaches an electrical machine comprises a spacer ring spaces the bearing from the element located axially above the bearing (see fig. 2 with the annotations).

    PNG
    media_image2.png
    487
    683
    media_image2.png
    Greyscale

Below is a non-limited image, as an illustration, of the modified machine of Kusase in view of JP 58068517.

    PNG
    media_image3.png
    828
    1231
    media_image3.png
    Greyscale

Thus, by applying the JP 58068517 important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Kusase prior art by providing a spacer ring that spacing the bearing from the belt pully.  Doing so would provide simplified lubricating and cooling, while supporting the rotating shaft.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834